UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ALEXANDER GARCIA, CV 19-07377 DSF
Plaintiff,

Order to Show Cause re

V. Remand for Lack of Subject

Matter Jurisdiction

NEXEO SOLUTIONS, LLC,
Defendant.

 

 

Defendant removed this case to this Court on the basis of
diversity jurisdiction. However, the citizenship of one or more
LLC parties is not properly pleaded. See Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited
lability company is a citizen of the states of which each of its
members is a citizen). Therefore, Defendant is ordered to file an
amended notice of removal, with a redlined version sent to the
chambers e-mail inbox, no later than November 4, 2019 correcting
the jurisdictional allegations. Failure to allege subject matter
jurisdiction adequately will result in the case being remanded.

IT IS SO ORDERED. : ‘ '

Date: 10/21/2019

 

Dale S. Fischer
United States District Judge
